PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $39,601.00 in compensation for road grading costs which it incurred in connection with construction of a 187,000 square-foot warehouse and distribution facility in *155Martinsburg, Berkeley County. Pursuant to a Memorandum of Understanding between the claimant and the respondent, another division of the State, namely the Division of Highways, was to construct and pay for a permanent public road on the eastern boundary of the property. As a result of a misunderstanding between the Division of Highways and the claimant, the claimant performed the grading work for this road. Claimant now seeks reimbursement of these resulting costs in the amount of $39,601.00.
In its Answer, the respondent admits the validity of the claim and the amount, and states that there were sufficient funds expired in the prior fiscal year from which the claim could have been paid. These funds are available to pay this claim during the current 1999 fiscal year if the Court determines that the claim is valid. Further, the Division of Highways has reviewed the documentation for the damages requested herein and has determined that the work performed has a value of $45,000.00 to $50,000.00. This agency also has stated that it will reimburse the respondent for the amount awarded to the claimant based upon an opinion of this Court.
In view of the foregoing, the Court makes an award in the amount of $39,601.00, and the Court directs that respondent make payment of the award to the claimant from current fiscal year funds available for this purpose as soon as may be practical.
Award of $39,601.00